

	

		II

		109th CONGRESS

		2d Session

		S. 2350

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2006

			Mr. Johnson introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To prohibit States from carrying out more than one

		  Congressional redistricting after a decennial census and apportionment, to

		  require States to conduct such redistricting through independent commissions,

		  and for other purposes.

	

	

		1.Short Title; Finding of

			 Constitutional Authority

			(a)Short

			 TitleThis Act may be cited

			 as the Fairness and Independence in Redistricting Act of

			 2006.

			(b)FindingCongress finds that it has the authority to

			 establish the terms and conditions States must follow in carrying out

			 Congressional redistricting after an apportionment of Members of the House of

			 Representatives because—

				(1)the authority

			 granted to Congress under article I, section 4 of the Constitution of the

			 United States gives Congress the power to enact laws governing the time, place,

			 and manner of elections for Members of the House of Representatives; and

				(2)the authority

			 granted to Congress under section 5 of the fourteenth amendment to the

			 Constitution gives Congress the power to enact laws to enforce section 2 of

			 such amendment, which requires Representatives to be apportioned among the

			 several States according to their number.

				2.Limit on

			 congressional redistricting after an apportionmentThe

			 Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and

			 to provide for congressional redistricting, approved December 14, 1967

			 (2 U.S.C. 2c), is amended by adding at the end the following: A State

			 which has been redistricted in the manner provided by law after an

			 apportionment under section 22(a) of the Act entitled An Act to provide

			 for the fifteenth and subsequent decennial censuses and to provide for an

			 apportionment of Representatives in Congress, approved June 18, 1929 (2

			 U.S.C. 2a), may not be redistricted again until after the next apportionment of

			 Representatives under such section, unless a court requires the State to

			 conduct such subsequent redistricting to comply with the Constitution or to

			 enforce the Voting Rights Act of

			 1965 (42 U.S.C. 1973 et seq.)..

		3.Requiring

			 Redistricting to be Conducted Through Plan of Independent State Commission or

			 Plan of Highest State Court

			(a)Use of Plan

			 Required

				(1)In

			 generalNotwithstanding any other provision of law, any

			 Congressional redistricting conducted by a State shall be conducted in

			 accordance with—

					(A)the redistricting

			 plan developed by the independent redistricting commission established in the

			 State, in accordance with section 4; or

					(B)if the plan

			 developed by such commission is not enacted into law, the redistricting plan

			 selected by the highest court in the State or developed by a United States

			 district court, in accordance with section 5.

					(2)Other criteria

			 and procedures permittedNothing in this Act or the amendments

			 made by this Act may be construed to prohibit a State from conducting

			 Congressional redistricting in accordance with such criteria and procedures as

			 the State considers appropriate, to the extent that such criteria and

			 procedures are consistent with the applicable requirements of this Act and the

			 amendments made by this Act.

				(b)Conforming

			 AmendmentSection 22(c) of the Act entitled An Act to

			 provide for the fifteenth and subsequent decennial censuses and to provide for

			 an apportionment of Representatives in Congress, approved June 18, 1929

			 (2 U.S.C. 2a(c)), is amended by striking in the manner provided by the

			 law thereof and inserting: in the manner provided by the

			 Fairness and Independence in Redistricting Act of 2006.

			4.Independent

			 Redistricting Commission

			(a)Appointment of

			 Members; Eligibility

				(1)Appointment of

			 membersEach State shall establish an independent redistricting

			 commission composed of—

					(A)a chair, who shall

			 be appointed by majority vote of the other members of the commission;

			 and

					(B)an equal number of

			 members (but not fewer than 1) from each of the following categories:

						(i)Members appointed

			 by a member of the upper house of the State legislature who represents the

			 political party with the greatest number of seats in that house.

						(ii)Members appointed

			 by a member of the upper house of the State legislature who represents the

			 political party with the second greatest number of seats in that house.

						(iii)Members appointed by a member of the lower

			 house of the State legislature who represents the political party with the

			 greatest number of seats in that house.

						(iv)Members appointed

			 by a member of the lower house of the State legislature who represents the

			 political party with the second greatest number of seats in that house.

						(2)Special rule for

			 States with unicameral legislatureIn the case of a State with a

			 unicameral legislature, the independent redistricting commission established

			 under this subsection shall be composed of—

					(A)a chair, who shall

			 be appointed by majority vote of the other members of the commission;

			 and

					(B)an equal number of

			 members (but not fewer than 2) from each of the following categories:

						(i)Members appointed by a member of the

			 legislature who shall be selected by the chair of the Government Affairs

			 Committee of the legislature to represent the State political party whose

			 candidate for chief executive of the State received the greatest number of

			 votes on average in the 3 most recent general elections for that office.

						(ii)Members appointed by a member of the

			 legislature who shall be selected by the chair of the Government Affairs

			 Committee of the legislature to represent the State political party whose

			 candidate for chief executive of the State received the second greatest number

			 of votes on average in the 3 most recent general elections for that

			 office.

						(3)EligibilityAn

			 individual is eligible to serve as a member of an independent redistricting

			 commission if—

					(A)as of the date of

			 appointment, the individual is registered to vote in elections for Federal

			 office held in the State, and was registered to vote in the 2 most recent

			 general elections for Federal office held in the State;

					(B)the individual did not hold public office

			 or run as a candidate for election for public office, or serve as an employee

			 of a political party or candidate for election for public office, at any time

			 during the 4-year period ending on the December 31 preceding the date of

			 appointment; and

					(C)the individual certifies that he or she

			 will not run as a candidate for the office of Representative in the Congress

			 until after the next apportionment of Representatives under section 22(a) of

			 the Act entitled An Act to provide for the fifteenth and subsequent

			 decennial censuses and to provide for an apportionment of Representatives in

			 Congress, approved June 18, 1929 (2 U.S.C. 2a).

					(4)VacancyA

			 vacancy in the commission shall be filled in the manner in which the original

			 appointment was made.

				(5)DeadlineEach State shall establish a commission

			 under this section, and the members of the commission shall appoint the

			 commission’s chair, not later than the first February 1 which occurs after the

			 chief executive of a State receives the State apportionment notice.

				(6)Appointment of

			 chair required prior to development of redistricting planThe

			 commission may not take any action to develop a redistricting plan for the

			 State under subsection (b) until the appointment of the commission’s chair in

			 accordance with paragraph (1)(A) or (2)(A).

				(b)Development of

			 Redistricting Plan

				(1)CriteriaThe

			 independent redistricting commission of a State shall develop a redistricting

			 plan for the State in accordance with the following criteria:

					(A)Adherence to the

			 one person, one vote standard and other requirements imposed

			 under the Constitution of the United States.

					(B)To the greatest extent mathematically

			 possible, ensuring that the population of each Congressional district in the

			 State does not vary from the population of any other Congressional district in

			 the State (as determined on the basis of the total count of persons of the most

			 recent decennial census conducted by the Bureau of the Census).

					(C)Consistency with

			 any applicable requirements of the Voting Rights Act of 1965 and other Federal

			 laws.

					(D)To the greatest

			 extent practicable, the maintenance of the geographic continuity of the

			 political subdivisions of the State which are included in the same

			 Congressional district, in the following order of priority:

						(i)The

			 continuity of counties or parishes.

						(ii)The

			 continuity of municipalities.

						(iii)The continuity

			 of neighborhoods (as determined on the basis of census tracts or other relevant

			 information).

						(E)To the greatest

			 extent practicable, maintaining compact districts (in accordance with such

			 standards as the commission may establish).

					(F)Ensuring that

			 districts are contiguous (except to the extent necessary to include any area

			 which is surrounded by a body of water).

					(2)Factors

			 prohibited from considerationIn developing the redistricting

			 plan for the State, the independent redistricting commission may not take into

			 consideration any of the following factors, except to the extent necessary to

			 comply with the Voting Rights Act of 1965:

					(A)The voting history

			 of the population of a Congressional district, except that the commission may

			 take such history into consideration to the extent necessary to comply with any

			 State law which requires the establishment of competitive Congressional

			 districts.

					(B)The political

			 party affiliation of the population of a district.

					(C)The residence of

			 incumbent Members of the House of Representatives in the State.

					(3)Public notice

			 and input

					(A)Public hearings;

			 solicitation of input from the publicThe commission shall hold

			 each of its meetings in public, and shall solicit and take into consideration

			 comments from the public in developing the redistricting plan for the

			 State.

					(B)Notice of

			 plansAt the time the commission submits a redistricting plan to

			 the legislature of the State under subsection (c)(1), the commission shall

			 notify the public through the publication of notice in newspapers of general

			 circulation throughout the State, and shall publish a detailed version of the

			 plan (including a map showing each Congressional district established under the

			 plan and the voting age population by race of each such district) on a public

			 Internet site of the State government.

					(c)Submission of

			 Plans to Legislature

				(1)In

			 generalAt any time prior to the first November 1 which occurs

			 after the chief executive of the State receives the State apportionment notice,

			 the commission may submit redistricting plans developed by the commission under

			 this section to the legislature of the State.

				(2)Consideration of

			 plan by legislatureAfter receiving any redistricting plan under

			 paragraph (1), the legislature of a State may—

					(A)approve the plan

			 as submitted by the commission without amendment and forward the plan to the

			 chief executive of the State; or

					(B)reject the

			 plan.

					(3)Enactment of

			 plan

					(A)In

			 generalA redistricting plan developed by the commission shall be

			 considered to be enacted into law only if the plan is forwarded to the chief

			 executive of the State pursuant to paragraph (2)(A) and—

						(i)the

			 chief executive approves the plan as forwarded by the legislature without

			 amendment; or

						(ii)the

			 chief executive vetoes the plan and the legislature overrides the veto in

			 accordance with the applicable law of the State, except that at no time may the

			 plan be amended.

						(B)Special

			 ruleIn the case of a State in which the chief executive is

			 prohibited under State law from acting on a redistricting plan, a redistricting

			 plan developed by the commission shall be considered to be enacted into law

			 if—

						(i)the

			 plan is submitted to the legislature of the State; and

						(ii)the

			 legislature approves the plan as submitted by the commission without

			 amendment.

						(d)Requiring

			 Majority Approval For ActionsThe independent redistricting

			 commission of a State may not submit a redistricting plan to the State

			 legislature, or take any other action, without the approval of at least a

			 majority of its members given at a meeting at which at least a majority of its

			 members are present.

			(e)Termination

				(1)In

			 generalThe independent redistricting commission of a State shall

			 terminate on the day after the date of the first regularly scheduled general

			 election for Federal office which occurs after the chief executive of the State

			 receives the State apportionment notice.

				(2)Preservation of

			 recordsThe State shall ensure that the records of the

			 independent redistricting commission are retained in the appropriate State

			 archive in such manner as may be necessary to enable the State to respond to

			 any civil action brought with respect to Congressional redistricting in the

			 State.

				5.Selection of Plan

			 by Courts

			(a)State

			 Court

				(1)Submission and

			 selection of planIf a redistricting plan developed by the

			 independent redistricting commission of a State is not enacted into law under

			 section 4(c)(3) by the first November 1 which occurs after the chief executive

			 of the State receives the State apportionment notice, the commission may submit

			 redistricting plans developed by the commission in accordance with section 4 to

			 the highest court of the State, which may select and publish one of the

			 submitted plans to serve as the redistricting plan for the State.

				(2)No modification

			 of plan permittedThe highest court of a State may not modify any

			 redistricting plan submitted under this subsection.

				(b)Federal

			 Court

				(1)Failure of State

			 court to select plan

					(A)Notice to court

			 if plan not selected by State courtIf a State court to whom redistricting

			 plans have been submitted under subsection (a) does not select a plan to serve

			 as the redistricting plan for the State under such subsection on or before the

			 first December 1 which occurs after the chief executive of the State receives

			 the State apportionment notice, the State shall file a notice with the United

			 States district court for the district in which the capital of the State is

			 located.

					(B)Development and

			 selection of plan by Federal courtNot later than 30 days after

			 receiving a notice from a State under subparagraph (A), the court shall develop

			 and publish a final redistricting plan for the State.

					(2)Failure of State

			 to establish commission

					(A)In

			 generalIf a State does not establish an independent

			 redistricting commission under section 4 by the first September 1 which occurs

			 after the chief executive of the State receives the State apportionment

			 notice—

						(i)the

			 State may not establish the commission; and

						(ii)the United States district court for the

			 district in which the capital of the State is located shall develop and publish

			 a final redistricting plan for the State not later than the first December 1

			 which occurs after the chief executive of the State receives the State

			 apportionment notice.

						(B)Determination of

			 failure to establish commissionFor purposes of subparagraph (A),

			 a State shall be considered to have failed to establish an independent

			 redistricting commission by the date referred to in such subparagraph if a

			 chair of the commission has not been appointed on or before such date.

					(3)CriteriaIt

			 is the sense of Congress that, in developing a redistricting plan for a State

			 under this subsection, the district court should adhere to the same terms and

			 conditions that applied to the development of the plan of the commission under

			 section 4(b).

				(c)Access to

			 Information and Records of CommissionA court which is required

			 to select, publish, or develop a redistricting plan for a State under this

			 section shall have access to any information, data, software, or other records

			 and material used by the independent redistricting commission of the State in

			 carrying out its duties under this Act.

			6.Special Rule For

			 Redistricting Conducted Under Order of Federal CourtIf a Federal court requires a State to

			 conduct redistricting subsequent to an apportionment of Representatives in the

			 State in order to comply with the Constitution or to enforce the

			 Voting Rights Act of 1965, sections

			 4 and 5 shall apply with respect to the redistricting, except that—

			(1)the deadline for

			 the establishment of the independent redistricting commission and the

			 appointment of the commission’s chair (as described in section 4(a)(5)) shall

			 be the expiration of the 30-day period which begins on the date of the final

			 order of the Federal court to conduct the redistricting;

			(2)the

			 deadline for the submission of redistricting plans to the legislature by the

			 commission, and the date of the termination of the commission (as described in

			 section 4(c)(1) and section 4(e)) shall be the expiration of the 150-day period

			 which begins on the date of the final order of the Federal court to conduct the

			 redistricting;

			(3)the deadline for

			 the selection and publication of the plan by the highest court of the State (as

			 described in section 5(a)) shall be the expiration of the 180-day period which

			 begins on the date of the final order of the Federal court to conduct the

			 redistricting; and

			(4)the deadline for the selection and

			 publication of the plan by the district court of the United States (as

			 described in section 5(b)) shall be the expiration of the 210-day period which

			 begins on the date of the final order of the Federal court to conduct the

			 redistricting.

			7.Payments to

			 States For carrying out Redistricting

			(a)Authorization of

			 PaymentsSubject to subsection (d), not later than 30 days after

			 a State receives a State apportionment notice, the Election Assistance

			 Commission shall make a payment to the State in an amount equal to the product

			 of—

				(1)the number of

			 Representatives to which the State is entitled, as provided under the notice;

			 and

				(2)$150,000.

				(b)Use of

			 FundsA State shall use the payment made under this section to

			 establish and operate the State’s independent redistricting commission, to

			 implement the State redistricting plan, and to otherwise carry out

			 Congressional redistricting in the State.

			(c)No Payment to

			 States With Single MemberThe Election Assistance Commission

			 shall not make a payment under this section to any State which is not entitled

			 to more than one Representative under its State apportionment notice.

			(d)Requiring

			 Establishment of Commission as Condition of PaymentThe Election

			 Assistance Commission may not make a payment to a State under this section

			 until the State certifies to the Commission that the State has established an

			 independent redistricting commission, and that a chair of the commission has

			 been appointed, in accordance with section 4.

			(e)Authorization of

			 AppropriationsThere are

			 authorized to be appropriated such sums as may be necessary for payments under

			 this section.

			8.State

			 Apportionment Notice DefinedIn this Act, the State apportionment

			 notice means, with respect to a State, the notice sent to the State

			 from the Clerk of the House of Representatives under section 22(b) of the Act

			 entitled An Act to provide for the fifteenth and subsequent decennial

			 censuses and to provide for an apportionment of Representatives in

			 Congress, approved June 18, 1929 (2 U.S.C. 2a), of the number of

			 Representatives to which the State is entitled.

		9.Effective

			 DateThis Act and the

			 amendments made by this Act shall apply with respect to any Congressional

			 redistricting which occurs after the regular decennial census conducted during

			 2010.

		

